           Case 1:19-cr-00904-RA Document 38 Filed 11/19/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     CONSENT PRELIMINARY ORDER
               - v. -                                      OF FORFEITURE/
                                                     :     MONEY JUDGMENT
TIQUAN REESE,
   a/k/a “AlphaCVV,”                                 :     19 Cr. 904 (RA)

              Defendant.                             :
----------------------------------                   x

               WHEREAS, on or about December 16, 2019, TIQUAN REESE, a/k/a

“AlphaCVV,” (the “Defendant”), and another, were charged in a seven-count Indictment, 19 Cr.

904 (RA) (the “Indictment”), with conspiracy to commit mail and wire fraud, in violation of Title

18, United States Code, Section 1349 (Count One); mail fraud, in violation of Title 18, United

States Code, Sections 1341 and 2 (Count Two); wire fraud, in violation of Title 18, United States

Code, Sections 1343 and 2 (Count Three); conspiracy to commit access device fraud, in violation

of Title 18, United States Code, Sections 1029(a)(1) and (b)(2) (Count Four); access device fraud,

in violation of Title 18, United States Code, Sections 1029(a)(1) and 2 (Count Five); aggravated

identity theft, in violation of Title 18, United States Code, Sections 1028A(a)(1), (b), and 2 (Count

Six); and money laundering, in violation of Title 18, United States Code, Sections 1956(a)(1)(B)(i)

and 2 (Count Seven);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of

any and all property, real and personal, that constitutes or is derived from, proceeds traceable to

the commission of the offenses charged in Counts One through Three of the Indictment, including

but not limited to a sum of money in United States currency representing the amount of proceeds
           Case 1:19-cr-00904-RA Document 38 Filed 11/19/20 Page 2 of 5




traceable to the commission of the offenses charged in Counts One through Three of the

Indictment;

               WHEREAS, on or about November 19, 2020, the Defendant pled guilty to Count

One of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States Code,

Section 2461(c), a sum of money equal to $86,894.49 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $86,894.49 in United States currency representing the amount of proceeds traceable to

the offense charged in Count One of the Indictment that the Defendant personally obtained;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Danielle M. Kudla of counsel, and the Defendant, and his counsel, Ariel Werner, Esq.,

that:

               1.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $86,894.49 in United States

currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.
           Case 1:19-cr-00904-RA Document 38 Filed 11/19/20 Page 3 of 5




               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, TIQUAN

REESE, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to United States Customs

and Border Protection, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and

case number.

               4.      Upon entry of this Consent Preliminary Order of Forfeiture/Money

Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and

Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized

to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the

United States shall have clear title to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
          Case 1:19-cr-00904-RA Document 38 Filed 11/19/20 Page 4 of 5




              7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

              8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                      [THIS SPACE LEFT INTENTIONALLY BLANK]
          Case 1:19-cr-00904-RA Document 38 Filed 11/19/20 Page 5 of 5




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York



                                                                    11/16/2020
By:
       DANIELLE M. KUDLA                                            DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-2304


TIQUAN REESE


By:                                                                 11/17/2020
       TIQUAN REESE                                                 DATE


By:                                                                 11/17/2020
       ARIEL WERNER, ESQ.                                           DATE
       Attorney for Defendant
       Federal Defenders of New York
       52 Duane Street
       10th Floor
       New York, NY 10007

SO ORDERED:

                                                                     11-19-2020
HONORABLE RONNIE ABRAMS                                             DATE
UNITED STATES DISTRICT JUDGE
